Citation Nr: 9929033	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  98-18 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from November 1963 to 
October 1965.  Historically, in a September 1966 rating 
decision, service connection was denied for residuals of an 
injury to the knees.  Appellant was notified of that decision 
that month, but did not file a timely Notice of Disagreement 
therewith.  September 1986 and June 1995 rating decisions 
denied reopening of the appellant's claim for service 
connection for a bilateral knee disability.  Appellant was 
timely notified of those decisions, but did not file timely 
Notices of Disagreement therewith.  That June 1995 rating 
decision represents the last final decision with respect to 
said issue.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
St. Petersburg, Florida, Regional Office (RO), which denied 
service connection for a bilateral knee disability, on the 
basis that new and material evidence had not been submitted 
to reopen the claim.  

The Board in the decision herein has determined that new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for a bilateral knee 
disability, as will be explained in detail below.  
Consequently, that issue will be reframed as entitlement to 
service connection for a bilateral knee disability, and will 
be dealt with on a de novo basis in the REMAND section below.  

Although another issue (service connection for hearing loss) 
appears to have been raised in a recent written statement by 
appellant, inasmuch as it has not been developed for 
appellate review, it is referred to the RO for appropriate 
action.  Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.  By a September 1966 rating decision, service connection 
was denied for residuals of an injury to the knees.  
Appellant was notified of that decision that month, but did 
not file a timely Notice of Disagreement therewith.  
September 1986 and June 1995 rating decisions denied 
reopening of the appellant's claim for service connection for 
a bilateral knee disability.  Appellant was timely notified 
of those decisions, but did not file timely Notices of 
Disagreement therewith.  

2.  Additional evidence submitted subsequent to those 
unappealed rating decisions (with the credibility of that 
evidence presumed only insofar as determining reopening of 
the claim), is not cumulative and redundant and, when viewed 
in the context of all the evidence, bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received subsequent to the September 1966, September 
1986, and June 1995 final rating decisions, which denied 
entitlement to service connection for a bilateral knee 
disability, is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellant contends, in essence, that new and material 
evidence has been submitted to reopen and allow the claim of 
entitlement to service connection for a bilateral knee 
disability.  

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a bilateral knee 
disability, "new" evidence means more than evidence which 
was not previously physically of record, and must be more 
than merely cumulative.  To be "material" evidence, it must 
by itself or in connection with evidence previously assembled 
be so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The September 
1966, September 1986, and June 1995 unappealed rating 
decisions, which denied entitlement to service connection for 
a bilateral knee disability, are final and may not be 
reopened, in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a); Manio v. Derwinski, 1 Vet. App. 140 (1991); and 
Smith (William A.) v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  
Parenthetically, appellant has not argued any other legal 
basis for attacking those final rating decisions.

The evidence previously considered in the aforecited 
unappealed rating decisions included appellant's service 
medical records.  These records revealed that on examination 
for service separation purposes in August 1965, he complained 
of a painful "trick" right knee after allegedly having 
sustained a fall in May 1965, and striking his knee against a 
balcony handrail.  August 1965 x-rays of the right knee were 
negative.  His complaints included occasional infrapatellar 
pain and "giving way."  On orthopedic consultation, the 
right knee was clinically noted to have no significant 
abnormalities.  There was some subpatellar crepitation, 
bilaterally.  He indicated that the painful site was just 
above the tibial tubercle.  X-rays of the right knee revealed 
no significant abnormalities.  The impression was no 
orthopedic disease found.  On July 1966 VA orthopedic 
examination, appellant provided a history of having fallen on 
both knees against a railing during service; that x-rays were 
negative; and that no further treatment was accomplished.  
His only pertinent complaints involved right knee "giving 
way."  Clinically, there were no abnormalities, although he 
alleged having pain on palpation of the right patella lateral 
border.  The diagnoses included history of injury to the 
knees, without current abnormality.  

Private medical records dated in April-May 1986 included 
arthrograms of the knees that revealed no abnormalities, 
except for a right medial meniscal tear.  

The issue now for resolution is whether the evidence received 
subsequent to the June 1995 unappealed rating decision is new 
and material evidence.  The evidence received subsequent to 
that rating decision includes numerous lay statements from 
appellant's friends and an ex-comrade, which alleged that 
during service, appellant fell off a railing and smashed his 
knees against a railing, resulting in knee pain and gait 
impairment.  Significantly, a recent June 1998 written 
statement from Kenneth D. Levy, M.D., noted that appellant 
had initially sustained an in-service injury to the knees in 
1965; that a post-service May 1986 arthrogram had shown a 
right meniscal tear without any left knee pathology; that 
recent post-service diagnostic studies in 1995 had shown 
degenerative changes and chondromalacia of the knees; and 
that current radiographic studies revealed spurring of the 
knees and evidence of old trauma in the right medial patellar 
facet with loose body.  It is of substantial import that Dr. 
Levy's impression was that:

This patient's history is consistent with 
a traumatic chondromalacia event to the 
patellofemoral joint and particularly 
the...right knee shows what appears to be 
an old injury in the area of the medial 
patellar facet.  It is possible that some 
of the degenerative changes in the 
menisci occurred over time with the 
patient's job but it is less likely that 
a loose piece of bone would appear in the 
area of the patella and is more likely to 
be of traumatic origin with particular 
attention to the right knee....  There does 
appear to be a cause and effect 
relationship between his chondromalacia 
findings and his original injury.  

The June 1998 written statement from said private physician 
(with the credibility of that evidence presumed only insofar 
as determining reopening of the claim (See Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992)) presents, when 
considered with evidence previously assembled, an evidentiary 
situation so significant that it must be considered in order 
to fairly decide the merits of the claim, since it appears to 
suggest a causal relationship between appellant's currently 
manifested knee disability and an in-service knee injury.  
Therefore, the Board concludes that the June 1998 private 
medical statement constitutes "new and material" evidence.  
Accordingly, since evidence received subsequent to that June 
1995 unappealed rating decision, which denied entitlement to 
service connection for a bilateral knee disability, is new 
and material, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a).  


ORDER

Since new and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a 
bilateral knee disability, that claim is reopened, and the 
appeal is allowed to this extent.


REMAND

Since the Board, in the decision herein, has determined that 
new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a bilateral 
knee disability, that issue is now reframed as entitlement to 
service connection for a bilateral knee disability, and will 
be dealt with on a de novo basis.  With respect to this now 
reframed issue, initial review of the evidentiary record 
indicates that additional evidentiary development should be 
accomplished prior to final appellate determination, for the 
following reasons.

Although the June 1998 written statement from Dr. Levy 
appeared to suggest a causal relationship between appellant's 
currently manifested knee disability and an in-service knee 
injury, it does not appear that he had access to any post-
service employment medical records that may exist.  A July 
1966 VA examination report of record indicated that appellant 
was employed by an airline.  In a June 1998 written 
statement, Dr. Levy reported that appellant was a retired 
policeman (the evidentiary record indicates that appellant 
had applied for a policeman position with the City of New 
York Police Department in October 1968).  However, it does 
not appear that the RO has attempted to obtain any employment 
medical records that may be material to the case.  Such 
records may be material, particularly any such records dated 
proximate to service.  

Also, although appellant submitted certain private medical 
records dated in the mid-1980's, approximately two decades 
after service, it is unclear whether there are other relevant 
post-service medical records dated proximate to service that 
might shed light upon whether a chronic knee disability was 
then clinically manifested.  Furthermore, it is the Board's 
opinion that a VA examination with medical opinion rendered 
should be arranged in order to address or confirm Dr. Levy's 
medical opinion as to an apparent causal relationship between 
appellant's currently manifested knee disability and an in-
service knee injury.  

Accordingly, the case is REMANDED for the following:

1.  The RO should contact appellant and 
request him to provide any additional 
clinical records pertaining to the knees 
(not already of record) that he may have 
in his possession, as well as the 
complete names and addresses of any 
physicians or medical facilities which 
have provided him such treatment.  All 
available, clinical records (as 
distinguished from physicians' statements 
based upon recollections of previous 
treatment) of such treatment should be 
obtained from the specified health care 
providers.  The appellant should be 
requested to sign and submit appropriate 
consent forms to release any private 
medical reports to the VA.  Any records 
obtained should be associated with the 
claims folder.  

2.  The RO should request appellant to 
provide any relevant employment medical 
records that he may have in his 
possession, as well as the complete 
name(s) and address(es) of his former 
employer(s) from whom pertinent medical 
records might be obtained.  Any relevant 
employment medical records should be 
obtained, including any employment 
physical examination reports.  These 
records should be associated with the 
claims folder.  The appellant should be 
requested to sign and submit appropriate 
consent forms to release any such 
employment medical records to the VA.

3.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of any negative results.  
38 C.F.R. § 3.159 (1998).
4.  The RO should arrange for a VA 
orthopedist (or other appropriate 
physician) to review the entire claims 
folder, examine appellant (including 
radiographic studies of the knees if 
medically indicated), and express an 
opinion, including degree of probability, 
as to whether any chronic knee disability 
is causally or etiologically related to 
military service (versus other causes).  
The examiner should also consider the 
June 1998 written statement from Dr. Levy 
(wherein it was suggested that a causal 
relationship existed between a currently 
manifested knee disability and an in-
service knee injury).  
The written opinion should contain a 
detailed rationale for the medical 
conclusions rendered.  
If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner in his/her written 
medical opinion.  
5.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

6.  The RO should review any additional 
evidence and readjudicate the issue of 
service connection for a bilateral knee 
disability on the merits under 
appropriate legal theories, with 
consideration of applicable court 
precedents and statutory and regulatory 
provisions.  

Thereafter, to the extent the benefits sought on appeal are 
not granted, the appellant and his representative should be 
provided with a supplemental statement of the case and 
afforded a reasonable opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until he is notified.  The Board 
intimates no opinion as to the outcome of this claim by the 
action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals






